           Case 1:20-cv-03763-VSB Document 47 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :                       9/23/2020
ANTHONY MEDINA,                                           :
                                                          :
                                        Plaintiff,        :
                                                          :        20-CV-3763 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
CITY OF NEW YORK, et al.,                                 :
                                                          :
                                         Defendants. :
                                                          :
----------------------------------------------------------X

VERNON S. BRODERICK, United States District Judge:

        On August 2, 2020, I issued an Order to Show Cause directing Defendants to appear for a

telephone conference on August 27, 2020, on Plaintiff’s motion for a Temporary Restraining

Order. (Doc. 17.) On August 13, 2020, I issued an order adjourning the telephone conference to

September 23, 2020, at 10:00 a.m. (Doc. 33.) On September 22, 2020, I adjourned the

telephone conference to October 1, 2020 at 10:00 a.m. (Doc. 46.) I have been informed that

there is a conflict on that date for the attorney for two of the Defendants.

        IT IS HEREBY ORDERED that the telephone conference scheduled for October 1, 2020,

at 10:00 a.m. is adjourned to October 7, 2020, at 10:00 a.m. The parties are directed to appear for

a telephone conference by using the dial in 1-888-363-4749, and access code 2682448.

        IT IS FURTHER ORDERED that the Warden or other official in charge of the George R.

Vierno Center produce inmate Anthony Medina, B&C No. 2412000049, on October 7, 2020, at

10:00 a.m., at a suitable location within the George R. Vierno Center equipped with a telephone,

for purposes of participating in a conference by telephone with the Court and defense counsel in

the above-referenced matter.
             Case 1:20-cv-03763-VSB Document 47 Filed 09/23/20 Page 2 of 2




        If this time and date presents an inconvenience, the Warden or the Warden’s designee

should promptly inform Chambers by calling (212) 805-6165.

        Defendants counsel must (1) transmit this Order to the Warden forthwith; and (2) contact

the George R. Vierno Center to arrange the call.

        The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff.

SO ORDERED.

Dated: September 23, 2020
       New York, New York

                                                     ______________________
                                                     Vernon S. Broderick
                                                     United States District Judge
